 1

 2

 3

 4

 5                            THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 6
     CEN COM, INC., a Washington Corporation              Case No. Case 2:17-cv-00560-RSM
 7   doing business as American Digital Monitoring,
                                                          (King County Superior Court
 8                  Plaintiff,                            Case No.: 16-2-31077-0 SEA)
 9          vs.                                           JOINT STIPULATION & ORDER FOR
                                                          DISMISSAL WITH PREJUDICE
10   NUMEREX CORP., a Pennsylvania
     Corporation; NextAlarm, LLC, a Georgia
11   Limited Liability Company; and DOES 1 – 10;
12                  Defendants.
13
            The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil
14
     Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed
15
     by them, to the Dismissal With Prejudice of this action, including all claims and counterclaims
16
     stated herein against all parties, with each party to bear its own attorneys’ fees and costs.
17
            So Stipulated.
18
     DATED this 30th day of July 2019
19
      MCDOUGALD LAW GROUP P.S.                           STOKES LAWRENCE, P.S.
20
      By: s/Shannon McDougald                            By:/s/Mathew Harrington
21    By: s/Trent Latta                                  Mathew L. Harrington (WSBA #33276)
      Shannon L. McDougald (WSBA #24231)                 Stokes Lawrence, P.S.
22    Trent M. Latta (WSBA #42360)                       1420 Fifth Avenue, Suite 3000
      McDougald Law Group P.S.                           Seattle, WA 98101
23    400 108th Ave. NE Suite 510                        MLH@stokeslaw.com
      Bellevue, WA 98004                                 Attorneys for Defendants
24    smcdougald@mcdougaldlaw.com
      tlatta@mcdougaldlaw.com
25    Attorneys for Plaintiff
26


     JOINT STIPULUATION & ORDER FOR                                    MCDOUGALD LAW GROUP P.S.
                                                                       400 108th Avenue NE, Suite 510
     DISMISSAL WITH PREJUDICE – 1
                                                                         Bellevue, Washington 98004
                                                                               (425) 455-2060
 1

 2                                                  ORDER
 3          Based on the foregoing, IT IS SO ORDERED. The entire action, including all claims and
 4   counterclaims stated herein against all parties, is hereby dismissed with prejudice with all parties
 5   to bear their own costs and attorneys’ fees.
 6          DATED this 1st day of August 2019.
 7

 8                                                  A
                                                    RICARDO S. MARTINEZ
 9                                                  CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STIPULUATION & ORDER FOR                                   MCDOUGALD LAW GROUP P.S.
                                                                      400 108th Avenue NE, Suite 510
     DISMISSAL WITH PREJUDICE – 2
                                                                        Bellevue, Washington 98004
                                                                              (425) 455-2060
